                                                                                                                      John P. Coghlan | Associate
                                                                                              Direct 315.413.5465 | jcoghlan@goldbergsegalla.com



                                                        July 15, 2019


    VIA ECF

    Hon. Therese W. Dancks
    United States Magistrate Judge
    Federal Building and U.S. Courthouse
    P.O. Box 7346
    Syracuse, New York 13261

                    Re:        United States v. Waterbury, et al.
                               Civil Action No. 5:18-cv-440 (MAD/TWD)

    Dear Judge Dancks:

            Pursuant to the Court’s Order of July 9, 2019, Defendants write to provide a status update
    on settlement of the above-referenced matter.

            At this time, the parties have finished their negotiations concerning the written Consent
    Decree. Counsel for the United States, Lori Wagner, was to provide my office with a copy of the
    Consent Decree for final review today. Ms. Wagner and her colleagues are moving offices today,
    and through no fault of their own, are having technological difficulties getting that draft to our
    office. It is both parties hope the Consent Decree will be in our possession later today, or early
    tomorrow morning at the latest.

           Once we have the final version of the Consent Decree in our possession, we will review
    with Defendants. As the Court is aware, the Department of Justice must also approve the final
    version of the Consent Decree before the parties can submit it to the Court for review.

            The parties are hopeful to obtain final approval of the Consent Decree this week. Therefore,
    the parties jointly request that they be permitted to submit a status update, or the proposed Consent
    Decree, to the Court by July 22, 2019.




                              Please send mail to our scanning center at: PO Box 1057, Buffalo, NY 14201


Office Location: 5786 Widewaters Parkway, Syracuse, NY 13214-1840 | 315.413.5400 | Fax: 315.413.5401 | www.goldbergsegalla.com
  CALIFORNIA | CONNECTICUT | FLORIDA | ILLINOIS | NEW JERSEY | NEW YORK | NORTH CAROLINA | MARYLAND | MISSOURI | PENNSYLVANIA | UNITED KINGDOM
    23490346.v1
                               Very truly yours,

                               GOLDBERG SEGALLA LLP

                               John P. Coghlan

                               John P. Coghlan

JPC:

cc:     All Counsel, via ECF




23490346.v1
